EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s amendment and respond filed on 11/22/2021 are acknowledged and entered.

Claims 1, 3, 4, and 6-25 were pending.  In the amendment as filed, applicants have amended claim 1.  No claims have been cancelled and/or added.  Therefore, claims 1, 3, 4, and 6-25 are currently pending. 

Claims 10 and 19-25 are drawn to non-elected species and/or inventions, wherein the election was made without traverse in the reply filed on 09/19/2019 in respond to the restriction and/or species election requirements mailed on 07/23/2019, and thus, these claims remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) and there being no allowable generic claim.

Claims 1, 3, 4, 6-9, and 11-18 are allowable. The restriction requirement among the inventions (i.e. Group I (Claims 1, 3, 4, and 6-18) drawn to a process and Group II (Claims 19-25) drawn to a product), and species of inventions (i.e. species for (a) a type of compositions and (b) a type of neurodegenerative diseases), as set forth in the Office action mailed on 07/23/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 07/23/2019 is partially withdrawn; wherein the restriction requirement among the inventions for Group I and Group II are still in effect.  Claim 10, directed to a species for (a) a type of compositions is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim, i.e. claim 1.  However, claims 19-25, are directed an invention of Group II remains withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dennis L. Haas, Ph.D., J.D. on 02/07/2022.
The application has been amended as follows: Please, cancelled claims 19-25.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
February 8, 2022